 



EXHIBIT 10.2
SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT AND CONSENT
     This SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT AND CONSENT (this
“Amendment and Consent”) is entered into as of April 28, 2008, by and between
Max & Erma’s Restaurants, Inc., a Delaware corporation (the “Borrower”), and
FriedbergMilstein Private Capital Fund I (the “Purchaser”).
RECITALS
     A. The Purchaser is the holder of all of the outstanding Notes issued
pursuant to that certain Note Purchase Agreement, dated as of May 5, 2006,
between the Borrower and the purchasers from time to time party thereto, as
amended by the First Amendment to Note Purchase Agreement, dated as of
October 26, 2007, between Borrower and Purchaser (as so amended, and as the same
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Note Agreement”).
     B. The Borrower desires to enter into an Agreement and Plan of Merger (the
“Acquisition Agreement”) with a wholly-owned subsidiary (such subsidiary, the
“Acquiror”) of Gary Reinert, Sr. (“Reinert”) and a newly formed, wholly-owned
subsidiary of Acquiror (“Merger Sub”), pursuant to which Merger Sub will be
merged with and into the Borrower (the “Merger”), with the Borrower surviving
such Merger and becoming a wholly-owned subsidiary of Acquiror.
     C. Consummation of the Merger without the consent of the Purchaser is a
violation of Section 8.1(d) of the Note Agreement.
     D. The Borrower has requested that the Purchaser consent to the
consummation of the Merger and to certain waivers and modifications by the
Senior Lender (as defined in the Note Agreement) and by the Investor.
     E. The Purchaser is willing to consent to the Merger and to such waivers
and modifications by the Senior Lender and the Investor upon the terms and
subject to the conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser and the Borrower
agree as follows:
     1. Definitions. Unless otherwise defined herein, initial capitalized terms
have the meanings given to them in the Note Agreement.
     2. Amendments. Effective as of the Amendment Effective Date (as hereinafter
defined), the Note Agreement is hereby amended as follows:
     (a) Section 3.1(c)(ii) of the Note Agreement is amended and restated to
read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



     “(ii) If there shall occur a merger or consolidation of the Borrower or any
of its Subsidiaries or a sale or divestiture of 25% or more of the Borrower’s or
any of its Subsidiaries’ assets, or other transaction which effectively
accomplishes such a sale or divestiture (other than a Change of Control), then
upon the request of the Purchasers, the Borrower shall, (x) no later than sixty
(60) days in the case of a merger of the Borrower in connection with a Reinert
Acquisition and (y) on the closing date of the applicable transaction in all
other cases, repurchase the Notes, together with accrued interest thereon to the
date of such prepayment (including the aggregate amount of all Principal
Increases), together with the applicable premium set forth in the table in
Section 3.1(a).”
     (b) Section 3.1(c)(iii) of the Note Agreement is amended and restated to
read in its entirety as follows:
     “(iii) If there shall occur a Change of Control, then upon the request of
the Purchasers, the Borrower shall, (x) no later than sixty (60) days after the
occurrence of such Change of Control in the case of a Reinert Acquisition and
(y) immediately upon the occurrence of any other Change of Control, prepay the
Notes in full at the greater of (1) the applicable percentage determined in
accordance with Section 3.1(a) and (2) 101% of par (in either case, including
the amount of all Principal Increases), together with accrued interest thereon
to the date of such prepayment.”
     (c) A new Section 3.2(f) is added to the Note Agreement, which section
shall read in its entirety as follows:
          “(f) If the Borrower shall fail to prepay the Notes in accordance with
Section 3.2(c)(iii) above within ninety (90) days after a Reinert Acquisition,
Borrower shall pay to the Purchasers on a pro rata basis on demand, in addition
to any other amounts payable pursuant to this Agreement, including without
limitation any amounts payable pursuant to Section 3.2(d), a late payment fee in
an amount equal to two and one-half percent (2.50%) of the amount due pursuant
to Section 3.2(d) and not paid.”
     (d) Section 12 of the Note Agreement is amended by inserting the following
definitions in the proper alphabetical order therein:
     “Reinert” shall mean Gary Reinert, Sr., an individual with a mailing
address of 2200 Spring Garden Avenue, 2nd Floor, Pittsburgh, Pennsylvania 15212.
     “Reinert Acquisition” shall mean an acquisition, directly or indirectly, by
Reinert of all of the Capital Stock of the Borrower.
     (e) Section 7.18 of the Note Agreement is amended by replacing the existing
section in it entirety with:
     “Borrower shall retain Rob Lindeman, Bill Niegsch and Mike Nahkunst as
senior officers in their current capacities and with their current
responsibilities, or shall replace any of the foregoing with an officer
satisfactory to the Purchasers.”

 



--------------------------------------------------------------------------------



 



     (f) Section 7.28 of the Note Agreement is amended to replace “June 30,
2008” in the last sentence therein with “September 30, 2008.”
     3. Consent.
     (a) Effective as of the Amendment Effective Date, the Purchaser hereby
consents to the execution and delivery by the Borrower of the Acquisition
Agreement (as hereinafter defined), and to the execution and delivery and
performance of the Senior Waiver (as hereinafter defined) and the Malenick
Waiver (as hereinafter defined) by the parties thereto. Without limiting the
generality of the foregoing, the Purchaser specifically consents to the
modification of the terms of the Malenick Loan as described in the Malenick
Waiver and to the modification of the terms of the Senior Debt Documents as
described in the Senior Waiver.
     (b) Effective as of the Merger Consent Date (as herein after defined), the
Purchaser hereby (i) consents to the consummation of the Merger in accordance
with the terms of the Acquisition Documents, as in effect on the Amendment
Effective Date, and waives any provision of Section 8.1(d) of the Note Agreement
to the contrary, and (ii) requests prepayment of the Notes in full pursuant to
Section 3.1(c)(iii) of the Note Agreement as amended hereby within 60 days of
the Merger Consent Date.
     4. Conditions to Effectiveness.
     (a) This Amendment and Consent shall become effective upon the satisfaction
(or waiver by the Purchaser) of each of the following conditions (the first date
on which said conditions have been so satisfied (or so waived), the “Amendment
Effective Date”):

  (i)   the Borrower and the Purchaser shall each have executed and delivered
two originals of this Amendment and Consent;     (ii)   on the Amendment
Effective Date, no Default or Event of Default shall exist;     (iii)   the
Purchaser shall have received a copy of the Acquisition Agreement and each
material agreement executed in connection therewith (collectively, the
“Acquisition Documents”) as may be requested by the Purchaser, each duly
executed by each party thereto and in form and substance reasonably satisfactory
to the Purchaser;     (iv)   the Purchaser shall have received a copy of a
waiver and consent (the “Senior Waiver”), duly executed by the Senior Lender and
the Borrower, substantially in the form attached as Exhibit A hereto;     (v)  
the Purchaser shall have received a copy of a waiver and consent (the “Malenick
Waiver”), duly executed by the Investor and the Borrower, substantially in the
form attached as Exhibit B hereto;

 



--------------------------------------------------------------------------------



 



  (vi)   on the Amendment Effective Date, no “Default” or “Event of Default”,
under and as defined in the Senior Loan Agreement, shall exist; and     (vii)  
the Company shall have paid all reasonable fees, costs and expenses of the
Purchaser in connection with this Amendment and Consent, including, without
limitation, the fees and expenses of Proskauer Rose, LLP, provided that invoices
for the same have been promptly submitted following request thereof by the
Borrower, and provided, further, that the Borrower shall have no obligation to
pay fees and expenses of Proskauer Rose, LLP, incurred in connection with this
Amendment and Consent, in excess of $30,000 in the aggregate (the “Fee Cap”).

     (b) If the Amendment Effective Date shall not have occurred by the close of
business (New York time) on May 15, 2008 (or such later time as the Purchaser
consents to in writing), the provisions of Section 2 and Section 3(a) of this
Amendment and Consent shall be deemed rescinded, null and void.
     (c) Section 3(b) of this Amendment shall take effect on or after the
Amendment Effective Date upon satisfaction (or waiver by the Purchaser) of the
following conditions (the first date on which said conditions have been so
satisfied (or so waived), the “Merger Consent Date”):

  (i)   Reinert, the Borrower and the Purchaser shall have executed and
delivered an assignment agreement, in form and substance satisfactory to the
parties thereto, for the purchase and sale, at par (plus accrued interest), of
economic interests pertaining to $1,500,000 in principal amount of the Notes,
and the purchase and sale thereof shall have been consummated in accordance with
the terms thereof;     (ii)   all conditions precedent to the Merger described
in the Acquisition Agreement, shall have been satisfied in full, or waived by
the Borrower, after receiving the consent of the Purchaser with respect to any
waiver that is adverse to the Purchaser in any material respect, and
consummation of such Merger shall be in compliance in all material respects with
applicable law and otherwise in accordance with all material provisions of the
Acquisition Agreement, as in effect on the date hereof; and     (iii)   the
Company shall have paid all reasonable unpaid fees, costs and expenses of the
Purchaser in connection with the foregoing, including without limitation, any
fees and expenses of Proskauer Rose, LLP not in excess of the Fee Cap, provided
that invoices for the same have been promptly submitted following request
thereof by the Borrower.

(d) If the Merger Consent Date shall not have occurred by the close of business
(New York time) on September 30, 2008 (or such later time as the Purchaser
consents to in

 



--------------------------------------------------------------------------------



 



writing), the provisions of Section 2(a), (b), (c) and (d) and 3(b) of this
Amendment and Consent shall be deemed rescinded, null and void.
     5. No Waiver. Except as expressly stated herein, nothing herein shall be
deemed to constitute a waiver of compliance with any term or condition contained
in the Note Agreement or any of the other Purchaser Document and nothing
contained herein shall constitute a course of conduct or dealing among the
parties hereto. Except as expressly stated herein, the Purchaser reserves all
rights, privileges and remedies under the Purchaser Documents. Except as amended
hereby, the Note Agreement remains unmodified and in full force and effect.
     6. Representations. In order to induce the Purchaser to execute this
Amendment and Consent, the Borrower hereby represents, warrants and covenants to
the Purchaser as of the date hereof, and as of the Amendment Effective Date and
Merger Consent Date (which representations, warranties and covenants shall
survive execution and delivery of this Amendment and Consent) as follows:

  (i)   the outstanding principal amount of the Notes, together with other
amounts payable under the Note Agreement, as of April 1, 2008, is $7,754,128.56;
    (ii)   the Borrower is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation;     (iii)   the Borrower
has the power and authority to execute, deliver and perform its obligations
under this Amendment and Consent;     (iv)   the execution, delivery and
performance by the Borrower of this Amendment and Consent has been duly
authorized by all necessary corporate action and does not and will not require
any registration with, consent or approval of, notice to or action by, any other
Person;     (v)   this Amendment and Consent constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms;     (vi)   no Default or Event of Default exists;    
(vii)   no “Default” or “Event of Default”, under and as defined in the Senior
Loan Agreement, exists; and     (viii)   to the knowledge of the Borrower, as of
the Amendment Effective Date and as of the Merger Consent Date, as applicable,
all material consents and approvals of any Governmental Authority and all
material consents and approvals of any other Person necessary for the execution
and delivery of the Acquisition Documents, and the consummation of the Merger,
as the case may be, have been obtained.

 



--------------------------------------------------------------------------------



 



     7. Counterparts. This Amendment and Consent may be executed by the parties
hereto in any number of separate counterparts, each of which when so executed,
shall be deemed an original and all said counterparts when taken together shall
be deemed to constitute but one and the same instrument.
     8. Successors and Assigns. This Amendment and Consent shall be binding upon
and inure to the benefit of the Borrower and its successors and permitted
assigns and the Purchaser and its successors and permitted assigns.
     9. Further Assurance. The Borrower hereby agrees from time to time, as and
when requested by the Purchaser, to execute and deliver or cause to be executed
and delivered, all such documents, instruments and agreements and to take or
cause to be taken such further or other action as the Purchaser may reasonably
deem necessary or desirable in order to carry out the intent and purposes of
this Amendment and Consent.
     10. GOVERNING LAW. THIS AMENDMENT AND CONSENT SHALL BE GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE.
     11. Severability. Wherever possible, each provision of this Amendment and
Consent shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment and Consent shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Amendment and Consent.
     12. Reaffirmation. The Borrower hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Purchaser Documents to which it is a party (after giving effect hereto). The
Borrower hereby consents to this Amendment and Consent and acknowledges that
each of the Purchaser Documents remains in full force and effect and is hereby
ratified and reaffirmed.
     13. Acknowledgment of Rights; Release of Claims. The Borrower hereby
acknowledges that: (a) it has no defenses, claims or set-offs to the enforcement
by any Purchaser of the liabilities, obligations and agreements of the Borrower
under the Note Agreement or other Purchaser Documents on the date hereof; (b) to
its knowledge, the Purchaser has fully performed all undertakings and
obligations owed to it as of the date hereof; (c) except to the limited extent
expressly set forth herein, this Amendment and Consent does not waive, diminish
or limit any term or condition contained in the Note Agreement or any of the
other Purchaser Documents; and (d) the Purchaser may enforce the payment of the
liabilities and the performance of the obligations of the Borrower as set forth
in the Purchaser Documents and as provided by applicable law. All rights and
remedies available to the Purchaser either under the Purchaser Documents, at law
or in equity, are preserved. In consideration of the Purchaser’s agreements
contained in this Amendment and Consent, the Borrower hereby irrevocably
releases and forever discharges the Purchaser (in such capacity) and its
Affiliates, and each such Person’s respective directors, officers, employees,
agents, attorneys and representatives (each, a “Released Person”)

 



--------------------------------------------------------------------------------



 



of and from all damages, losses, claims, demands, liabilities, obligations,
actions or causes of action whatsoever which the Borrower may now have or claim
to have against any Released Person for or because of any matter or thing done,
omitted or suffered to be done or omitted by any of the Released Persons prior
to and including the date hereof and on account of or in any way concerning,
arising out of or founded upon the Note Agreement or any other Purchaser
Document, whether presently known or unknown and of every nature and extent
whatsoever. The provisions of this Section 13 shall survive the termination of
the Note Agreement and payment in full of the obligations thereunder.
     14. Negotiations. The Borrower stipulates and agrees that each of the
Purchaser Documents and this Amendment and Consent are products of and result
from arms-length negotiations between the parties and that neither the Purchaser
nor any other party has exerted or attempted to exert improper or unlawful
pressure in connection with the execution or delivery of this Amendment and
Consent or any of the Purchaser Documents. Without in any way limiting the
foregoing, each of the parties hereto stipulates and agrees that at all times
during the course of the negotiations surrounding the execution and delivery of
the Purchaser Documents and this Amendment and Consent, such party has, to the
extent deemed necessary or advisable in its sole discretion, been advised and
assisted by competent counsel of its own choosing, and that counsel has been
present and actively participated in the negotiations surrounding the Purchaser
Documents and this Amendment and Consent.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Note Purchase Agreement and Consent to be duly executed by their respective duly
authorized officers as of the date first written above.

              BORROWER:   PURCHASER:
 
            MAX & ERMA’S RESTAURANTS, INC.   FRIEDBERGMILSTEIN PRIVATE CAPITAL
FUND I
 
           
By:
  /s/ William C. Niegsch, Jr.   By:   /s/ Lee Shaiman
 
           
 
  William C. Niegsch, Jr.   Its:   Authorized Signatory
 
           
Its:
  Executive Vice President and Chief Financial Officer    

 